Hr. Justice Shepard delivered the opinion of the court. For lack of an assignment of errors, written upon or attached to the record, the judgment must be affirmed. Oakland Hotel Co. v. Driscoll, 67 Ill. App. 114, where reference to earlier cases may be found. The assignment of errors upon the record is not a mere form that will be considered waived if not objected to, but one of substance; it is the pleading in this court of the appellant or plaintiff in error, and if this court were to inadvertently reverse a judgment in a case where no error had been assigned, the judgment of reversal would be set aside upon motion, as would be done in the trial court if a judgment for the plaintiff should there be entered without a declaration. Ditch v. Sennott, 116 Ill. 288; Williston v. Fisher, 28 Ill. 43. It is not enough to say that in such cases the earlier practice to dismiss the appeal without costs should be followed, instead of affirming the judgment." The latest authority is to- affirm. Lancaster v. W. & S. Ry. Co., 132 Ill. 492; Oakland Hotel Co. v. Driscoll, supra. Affirmed.